DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim is unclear because a clip portion is recited twice and it is unclear if they are referring to the same or if there are a plurality of clip portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001037 to Hong et al. (Hong) in view of US Patent 5,366,444 to Martin and US 2015/0174338 to Takemoto.
Regarding claim 1, Hong discloses a packaging assembly (Fig 2b) for an elongated medical device (104), the assembly comprising a carrier tube having a first end (203) with a first opening, a second end  with a second opening (205), a tube body (201) defining a lumen extending between first and second opening, the tube configured to receive an elongated shaft portion of a guidewire within the lumen (Fig 2b), a securement member (103) including a body defining an axially-extending channel extending into the body (Fig 2b), the channel including an inner surface configured to engage an outer surface (105) of a distal end region of the guidewire (Fig 2b).  Hong does not teach the securement member (sheath 103) to be coupled to the carrier tube.  However, Martin discloses packaging for elongated medical device (Fig 1) and in particular discloses a securement member (clip 34) coupled to tubing (24), the securement member including a clip portion (34) and a body (46) defining an axially-extending channel extending into the body, the clip portion being configured to engage the carrier tube.  One of ordinary skill in the art would have found it obvious to couple the sheath of Hong to the tubing as suggested by Martin in order to keep them attached so that the sheath does not get lost.  Hong further does not teach the structure of the sheath as recited.  Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  One of ordinary skill in the art would have found it obvious to substitute the tip protector of Hong with a functionally equivalent tip protector as suggested by Takemoto in order to cover and protect the distal portion or tip of the medical device when it protrudes from the tube body since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, since the modified Hong has the structure as recited, then it would also be capable of functioning with a guidewire as recited.
Regarding claim 5, Hong further discloses tapered channel having an opening (32, Takemoto) defined by body of the securement member, the securement member (3) is coupled to the carrier tube such that the opening of the securement member is aligned with first opening (203) of the carrier tube (Fig 2b, Hong).
Regarding claim 15, 19, Hong discloses a packaged medical device (Fig 2b) and an obvious method of packaging an elongated medical device (104) comprising a carrier tube having a first end (203) with a first opening, a second end with a second opening (205), a tube body (201) defining a lumen extending between the first and second opening, a securement member (103) including a body defining a linearly-extending channel extending into the body (Fig 2b), an elongated medical device (catheter) including a body portion disposed within lumen of the carrier tube and including an end portion (105) disposed within the securement member.  Hong does not teach the securement member coupled to the carrier tube and including a clip portion.  However, Martin discloses packaging for elongated medical device (Fig 1) and in particular discloses a securement member (clip 34) coupled to tubing (24), the securement member including a clip portion (34) and a body (46) defining an axially-extending channel extending into the body, the clip portion being configured to engage the carrier tube.  One of ordinary skill in the art would have found it obvious to couple the sheath of Hong to the tubing as suggested by Martin in order to keep them attached so that the sheath does not get lost.  Hong further does not teach the channel in the securement member being tapered with a diameter that decreases distally and having an inner surface to engage outer surface of the medical device.  However, Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  One of ordinary skill in the art would have found it obvious to taper the channel of Hong sheath such that it had a decreasing diameter to engage outer surface of the medical device as suggested by Takemoto in order to facilitate covering and protecting the distal portion or tip of the medical device when it protrudes from the tube body.
Regarding claims 16, 20, the modified Hong teaches the device of claim 15 and obvious method of claim 19 and further discloses inner surface (at 33, Takemoto) of the taped channel releasable engaged with outer surface of the medical device such the medical device is releasable secured to securement device (Fig 9, Takemoto).
Regarding claim 17, the modified Hong teaches the device of claim 15 wherein the inner surface (33, Takemoto) of the tapered channel is frictionally engaged with outer surface (61) of medical device (Fig 9, Takemoto).
Regarding claim 18, the modified Hong further teaches securement member (103) is coupled to carrier tube (201) adjacent first opening (203) in the tube and medical device (104) extends out of opening in the carrier tube and into channel of securement member (Fig 2a, 2b).
Regarding claim 21, the modified Hong further discloses securement member (103) including a clip portion (34, Martin) configured to engage one or more winding of the carrier tube (Martin, Fig 3).  


Claim(s) 1-3, 6-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,968,214 to Numata et al. (Numata) in view of US 2016/0001037 to Hong et al. (Hong), US 2015/0174338 to Takemoto and Martin.
Regarding claim 1, Numata discloses a packaging assembly (Fig 1) for an elongated medical device (2), the assembly comprising a carrier tube (3) having a first end (at 81) with a first opening, a second end (A, Fig 1 below) with a second opening, a tube body (5) defining a lumen extending between first and second opening, the tube configured to receive an elongated shaft portion of a guidewire (2) within the lumen (Fig 1), a securement member (4).  In particular, Numata discloses the securement member (4) to be a tip protector for the tip of the medical device.  Numata does not teach the structure of the securement member as recited.  Hong discloses an elongated medical device packaging (Fig 2b) and in particular discloses that it was known in the art to provide a tip protector (sheath 103) to cover the tip (105) of the elongated medical device when the elongated medical device protrudes out from the tubing (201).  Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the tip protector of Numata with a functionally equivalent tip protector as suggested by Takemoto in order to cover and protect the distal portion or tip of the medical device when it protrudes from the tube body since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, since the modified Hong has the structure as recited, then it would also be capable of functioning with a guidewire as recited. Numata does not each the securement member coupled to the carrier tube and including a clip portion configured to engage the carrier tube.  However, Martin discloses packaging for elongated medical device (Fig 1) and in particular discloses a securement member (clip 34) coupled to tubing (24), the securement member including a clip portion (34) and a body (46) defining an axially-extending channel extending into the body, the clip portion being configured to engage the carrier tube.  One of ordinary skill in the art would have found it obvious to couple the sheath of Numata to the tubing as suggested by Martin in order to keep them attached so that the sheath does not get lost.  



    PNG
    media_image1.png
    676
    626
    media_image1.png
    Greyscale


Regarding claim 2, the modified Numata further discloses inner surface of tapered channel configured to releasably engage outer surface of distal end region of the guidewire such that the guidewire is releasably secured to the securement device (Takemoto, Fig 3, €0035).
Regarding claim 3, the modified Numata further discloses inner surface of the channel configured to frictionally engage the outer surface of the distal end region of the guidewire since it has the structure as recited (Takemoto, Fig 3, €0035).
Regarding claim 6, the modified Numata further discloses the tapered channel of the securement member having a first end including an opening (at 32, Fig 6, Takemoto) defined by the body of the securement member and a second closed end (at 33, Fig 6, Takemoto).
Regarding claim 7, the modified Numata further discloses the tapered channel continuously tapers in diameter from first end (at 34, Takemoto) to second end (at 33, Takemoto) where the needle (6, Takemoto) is adjacent in the channel.
Regarding claim 8, the modified Numata further discloses securement member (4) coupled to carrier tube (3) adjacent first opening (at 81) in the carrier tube.
Regarding claim 9, Numata further discloses the securement member (4) releasably coupled to carrier tube (3) (by clip 34, Martin).
Regarding claim 12, the modified Numata further discloses inner surface of tapered channel including a surface texture (at 33, Fig 9, Takemoto) that can releasably engage outer surface of medical device.
Regarding claim 13, the modified Numata further discloses inner surface of tapered channel made of a material (rubber, €0067, Takemoto) that has a durometer that can releasably engage outer surface of distal end region of the guidewire.
Regarding claim 14, the modified Numata further discloses tapered channel (30, Fig 6, Takemoto) extend along a longitudinal axis, inner surface of the tapered channel tapered at an angle relative to longitudinal axis (vertical line at the center of the channel), and the taper angle configured to allow inner surface of the channel releasably engage outer surface of medical device (Fig 9, Takemoto).

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a securement member with both a body and a clip portion.  However, Martin discloses a securement member (4) which include both a body (30) and a clip portion (34).  One of ordinary skill in the art would have found it obvious to incorporate a clip portion to the securement members of Numata and/or Hong in order to keep the securement member attached to the rest of the packaging.  Applicant further argues that it would not be obvious to change curved channel of Numata to an axial extending channel as taught by Takemoto.  This is not persuasive because the medical device of Numata is a guide wire whose distal end is not limited to being a curved or J-shape (Numata, col. 8, ll. 10-15, ll. 61-67, col. 9, ll. 1-5).  
In response to applicant's argument that Numata and Takemoto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Numata disclose that the protector is not limited to a protector for protecting the distal portion of a guide wire (col 14, ll. 10-15) and is used in combination with a medical device (col. 1, ll. 10-15).  Takemoto is directed to a protector for protecting the distal portion of a medical device and thus they are in the same field of endeavor for protecting tips of medical devices.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Hong is directed to a urinary catheter assembly and not to a packaging assembly for a guidewire.  However, since applicant does not explicitly recite the guidewire, it is believed that so long as prior art has the structure as recited, then it can also be perform the function as recited.  In the instant case, the modified Hong package is capable of holding a distal end region of a guidewire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735